Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention relates to a memory device with read disturb circuitry. The independent claims 1, 17 and 21 recite a method and apparatus for reducing read disturb comprising a memory device; and a processing device, operatively coupled with the memory device, to perform operations comprising: receiving a request to perform a set of read operations using the memory device; dividing the set of read operations into a plurality of subsets of read operations; selecting a first read operation from a first subset of read operations of the plurality of subsets of read operations, wherein the first read operation is performed on a first location on the memory device; and performing one or more first data integrity scan operations on one or more second locations on the memory device adjacent to the first location to determine one or more first reliability statistics associated with the one or more second locations. The prior art fails to disclose or suggest “dividing the set of read operations into a plurality of subsets of read operations; selecting a first read operation from a first subset of read operations of the plurality of subsets of read operations, wherein the first read operation is performed on a first location on the memory device; and performing one or more first data integrity scan operations on one or more second locations on the memory device adjacent to the first location to determine one or more first reliability statistics associated with the one or more second locations.” Therefore, claims 1-11 and 17-25 are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871. The examiner can normally be reached 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        01/29/2022